Citation Nr: 1143972	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-18 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disability, to include schizophrenia.  

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran was a member of the United States Army Reserves, with periods of active duty from June 1974 to December 1974 and from June 1979 to May 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and Detroit, Michigan.  Jurisdiction is currently with the RO in Detroit, Michigan.  

The issues have been recharacterized to better reflect the evidence of record, the allegations of the Veteran, and the procedural postures of the claims.

The Veteran testified at a March 2011 hearing held before the undersigned Acting Veterans Law Judge at the RO; a transcript of this hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disability and for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was most recently denied in an unappealed January 1999 rating decision on the grounds that no nexus to service was shown; the denial became final in January 2000.

2.  Service connection for schizophrenia, paranoid type, was most recently denied in a June 2003 rating decision which declined to reopen a previously denied claim; the underlying denial was based on a finding that a pre-existing disability was not aggravated by military service.  The decision became final in June 2004.

3.  Evidence received since January 1999 and June 2003 includes service personnel and treatment records relevant to the claims on appeal which were available but not associated with the claims file at the time of the prior denials.


CONCLUSIONS OF LAW

1.  The criteria for reconsideration of a previously denied claim of service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  The criteria for reconsideration of a previously denied claim of service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the reopening of the claims, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material Evidence

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, while the RO may have determined reopening of the claim with regard to the low back is appropriate, the Board must still address the threshold issue.

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

However, if "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim" are received, the claim must be reconsidered.  38 C.F.R. § 3.156(c).  In effect, relevant service department records are, by definition, new and material.

With regard to the low back, service connection was denied in a January 1999 decision after the Veteran failed to prosecute his claim.  He was notified that evidence of an in-service injury was required; records showed a civilian at-work injury resulting in Workers' Compensation.  Some service treatment records, related to his second period of service, were associated with the claims file.

Respecting the claim of service connection for an acquired psychiatric disability, service connection for schizophrenia was initially denied in a September 1980 rating decision.  The RO determined, based on service records related to the Veteran's 1979 and 1980 service, that a psychiatric condition pre-existed service and was not aggravated thereby.  Current VA treatment records were also considered.  This decision was not appealed, and became final in September 1981.

Most recently, in June 2003, the RO declined to reopen the previously denied claim.  Newly submitted private treatment records did not relate to an unestablished fact.

Since the prior final denials of service connection for a low back disability and for an acquired psychiatric disability, VA has received extensive records from the Social Security Administration, private treatment records, the Veteran's own testimony, and additional service department personnel and treatment records.  

In March 2006, additional personnel records, including copies of 1974 entrance and separation examinations, were received.  In February 2009, additional service treatment records, covering all periods of enlistment, were received.  These service department records are clearly relevant to claims of service connection; they include the records of the Veteran's in-service complaints and treatments.  They existed and were available at the time of the prior decisions, but were not obtained.

By regulation, these records are new and material to the pending claims, and the underlying claims of service connection must be reconsidered de novo.

For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.



ORDER

Reconsideration of the claim of service connection for a low back disability is granted.

Reconsideration of the claim of service connection for an acquired psychiatric disability is granted.  


REMAND

Remand is required for compliance with VA's duties to notify and assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking entitlement to service connection for a low back disability and for an acquired psychiatric disability, to include schizophrenia.  There is evidence of record that both the Veteran's acquired psychiatric disability and the Veteran's low back disability had onset prior to a period of active military service.  The Veteran has never been provided with notice as to how to establish entitlement to service connection based on aggravation of a pre-existing disability.  On remand, such notice should be provided.

Low back

Additionally, on remand, the Veteran should be afforded a new VA examination of his low back disability.  While the Veteran was afforded a VA examination of his low back in September 2009, this examination is inadequate.  

The Veteran alleges that he injured his low back during his first period of active duty service, in an undocumented slip and fall.  Service treatment record show no notation of any back problems at entry into his first period of active military service, nor is there evidence of back treatment during such period, or any disability on separation.  However, employment records document reports of injuries at his civilian job, between periods of active service.  His workers' compensation litigation with regard to such is documented.  While the Veteran's reports of injury at Ft. Lee during his initial period of active duty are competent lay evidence, the Board finds such reports not credible, and concludes that there was no back injury between June 1974 and December 1974.  The evidence of record clearly demonstrates a nonservice related back injury while the Veteran was not in any military duty status.

This means that the Veteran clearly and unmistakably had a low back disability on entry into his second period of active duty service, from June 1979 to May 1980.  As there is no record of examination on entry into that period, however, the presumption of soundness applies, and must be rebutted through a showing of not only pre-existence, but also a lack of aggravation beyond the natural progression of the disease.  The burden of proof is borne by the government, and the standard is clear and unmistakable evidence.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The service treatment records document some back complaints in service and at separation.  Examination is required for medical opinions on whether there was an increase in low back disability during the Veteran's second period of service, and if so whether such is due to the natural progression of the disease.

Acquired psychiatric disability

Similarly, there is evidence of record that the Veteran had the onset of an acquired psychiatric disability during the years between his two periods of active duty service.  Again, however, in the absence of an examination on entry, the Veteran must be presumed sound on entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

While the fact of discharge due to a psychiatric condition tends to support a finding of increased in disability during service, the evidence of record indicates a possible sever disability prior to service.  Examination is required to obtain medical opinions on whether there was an increase in psychiatric disability during the Veteran's second period of service, and if so whether such is due to the natural progression of the disease.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1. Provide the Veteran with notice of how to establish entitlement to service connection due to aggravation of a pre-existing disability, in compliance with the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  

2. Once this is done, the RO should schedule the Veteran for a VA examination of his low back disability.  The claims folder must be reviewed in conjunction with the examination.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner must opine as to whether the Veteran's low back disability, as existant prior to June 1979, increased in severity during his second period of active military service.  If so, the examiner must opine as to whether such increase is due to the natural progression of the disease, or was due to service.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).
 
3. The RO should also schedule a VA examination of the Veteran's acquired psychiatric disability.  The claims folder must be reviewed in conjunction with the examination.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner must opine as to whether the Veteran's psychiatric disability, as existant prior to June 1979, increased in severity during his second period of active military service.  If so, the examiner must opine as to whether such increase is due to the natural progression of the disease, or was due to service.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).


4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WILLIAM H. DONNELLY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


